5 F.3d 537NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Henry F.K. KERSTING;  Atlas Funding Corporation;  DeltaAcceptance Corporation, a Nevada corporation dulylicensed to do business in the State ofHawaii, Plaintiffs-Appellants,v.UNITED STATES of America;  Daniel A. Bent;  John J.Kilgariff;  James Michael Duncan;  George Scott;Commissioner of Internal Revenue;  and John Does 1-10, JaneDoes 1-10;  Doe Governmental Departments and/or Entities1-10, Defendants-Appellees.
No. 92-15480.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 10, 1993.*Decided Aug. 18, 1993.

1
Appeal from the United States District Court for the District of Hawaii;  No. CV-83-00018-MP


2
Martin Pence, Senior District Judge, Presiding.

D.Hawaii

3
AFFIRMED.


4
Before:  REINHARDT and LEAVY, Circuit Judges, and MERHIGE, Senior District Judge**


5
MEMORANDUM***


6
Henry F.K. Kersting, Atlas Funding Corporation, and Delta Acceptance Corporation ("Kersting") appeal from the district court's finding on remand that the last six boxes of materials seized by agents of the Internal Revenue Service ("IRS") in 1981 had been returned to Kersting.  Kersting argues, inter alia, that the district court erred by finding in favor of the IRS, by denying his motion for relief from judgment under Fed.R.Civ.P. 60(b), and by failing to rule on his request for attorney's fees.


7
We find no clear error in the district court's determination that all of his property had been returned to Kersting by the IRS, and we reject Kersting's contention that the district court abused its discretion in denying his Rule 60(b) motion.  In light of Kersting's failure to prevail on his claims against the IRS, no grounds exist that would have justified the district court in awarding him attorney's fees.  Because we find no merit to any of Kersting's remaining contentions, the decision appealed from is


8
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable Robert R. Merhige, Jr., Senior District Judge for the Eastern District of Virginia, sitting by designation


***
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3